     Case 20-80229 Document 15 Filed in TXSB on 10/06/20 Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

In re:                                            §   Chapter 11
                                                  §
KEESHA DEMONE BOYD,                               §   Case No. 20-80229 (JPN)
                                                  §
         DEBTOR                                   §

                    NOTICE OF APPEARANCE AND REQUEST FOR
                       SERVICE OF NOTICE AND PLEADINGS

         The Texas Comptroller of Public Accounts, Revenue Accounting Division (the "Texas

Comptroller") hereby gives notice of its appearance in the case, pursuant to Bankruptcy Rule

9010, by and through the undersigned counsel:

                                          E. Stuart Phillips
                                    Assistant Attorney General
                                    bk-sphillips@oag.texas.gov
                                 c/o Sherri K. Simpson, Paralegal
                                  sherri.simpson@oag.texas.gov
                                     Attorney General's Office
                                Bankruptcy & Collections Division
                                          P.O. Box 12548
                                     Austin, TX 78711-2548

         The Texas Comptroller respectfully requests through its counsel that it be served with

copies of all notices and other documents issued by the Clerk of the Court and all other reports,

pleadings and notices filed by the Trustee or any other interested party in this case, in

accordance with Bankruptcy Rules 2002, 3017 and 9013, and any other Bankruptcy Rules or

local rules governing notice.
Case 20-80229 Document 15 Filed in TXSB on 10/06/20 Page 2 of 3




                               Respectfully submitted,

                               KEN PAXTON
                               Attorney General of Texas

                               BRENT WEBSTER
                               First Assistant Attorney General

                               RYAN L. BANGERT
                               Deputy First Assistant Attorney General

                               DARREN L. MCCARTY
                               Deputy Attorney General for Civil Litigation

                               RACHEL R. OBALDO
                               Assistant Attorney General
                               Chief, Bankruptcy & Collections Division

                               /s/ E. Stuart Phillips
                               E. Stuart Phillips
                               Assistant Attorney General
                               bk-sphillips@oag.texas.gov
                               Texas Bar No. 15923600
                               Southern Dist. of Texas Bar No. 5310
                               c/o Sherri K. Simpson, Paralegal
                               sherri.simpson@oag.texas.gov
                               Bankruptcy & Collections Division
                               P.O. Box 12548
                               Austin, TX 78711-2548
                               tel: (512) 475-4562
                               fax: (512) 936-1409

                               COUNSEL FOR THE TEXAS
                               COMPTROLLER OF PUBLIC ACCOUNTS




                                2
     Case 20-80229 Document 15 Filed in TXSB on 10/06/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I certify that on October 7, 2020, a true copy of the foregoing will be mailed by first
class mail to:

Keesha Demone Boyd
6610 S. Ridgecrest Dr
Hitchcock, TX 77563=2044

and was served on the following on October 6, 2020, by electronic means using the Court’s
ECF Noticing System:

•   Michael L. Hardwick michael@michaelhardwicklaw.com,
    MichaelHardwickLawPLLC@jubileebk.net
•   William E. Heitkamp heitkamp@ch13hou.com
•   US Trustee USTPRegion07.HU.ECF@USDOJ.GOV



                                                    /s/ Sherri K. Simpson
                                                    Sherri K. Simpson




                                              3
